OFFICE      OF

                       THE&J!TORNEY GE~RAL
PRICE  DANIEL
ATTORNEY GE?nmAI.                    February 20, 1948

          Hon. Wllliati.L.Xerr, President
          Board of Regenta
          Stat.e'~Teschera
                         College
          Mlbland, Texas              op1nlou Ilo.v-509
                                          Re:   Transfer of fuuds from
                                                acilaryapprdprlatlotie
                                                for 1948 ~Sr;tpmsr
                                                                Sea-
                                                slon to balmy a ro-
                                                prltitlonb ioF  $7-
                                                1948 Long &salon.
          Dear Sir:
                     We Pefer to'your letter of recent date which
           stated in aubstcmoe a8 iollows:
                         y~I;sgiala++e in Acts 1947, 50th ;.
                    bg.          H. B. 246; p. 662; agpTi&-'     :
                    ted fi5ir86bo for eslatiles'forul 08s.
                    State'T&aeheraCol.lee for the X947-48
                                        8
                    long Beaalon, and $4~,%2.00   for salaries
                    for the 1948 auamer seatsion.
                         The Board of Regents approved salar-
                    lea at this echo01 f* the long s~aslon
                    amounting to $199,786.00;.thw'xiei?eaaita-
                    tlng the augmentlug oi,the appropriated
                    amount,
                         The Veteran8 AdxlnlstmrtloCha~ been
                     lov in paying the amount due that se.hool
                    9and the others~under OUF jurlsdictlti).""
                    For thst~~reason;’the ~Pr&ldent of, &al Row
                    would like to t%nsfer $18,401.00 from the
                    8-r     sohool approprl+lon into the long
                    sescrlon~approprlatlon.  For.the summer
                    aetmlon, the salaries will be paid out of
                    the renmlnlng funds in the summer appraprla-
                    tlon, oat of looal'funds and tht'funds which
                    may thexibe Wallable f%om the Veterana.Ad-
                    minl.atratlon.
.   -



        Ron. Wllllam L. Kerr, page 2   (v-509)


                  Qtiestlon: l&y the transfer proposed
             above legally be made?
                  The appropriationmade td Sul Rosa State
        Teaahere College by the 50th Legislature,provides:
             n

                                A wt 31,
                                ,L
                                 3~8
             1. Salaries
                Summer School
             :: &ilnt6nance,
                equipment and
                travel           30,000,00        30,000.00
             4. Improvement+
                and repairs     1OC.500.00
                  OF    TOTAL $33~337.06         $d*
                  The @&aeral Provisiona of t* 1947 iXpproprla-
        tiims .A&--Rdw&tldnal Instltutldzia,'at page 666; 1947
        Sesalon Ltwa, read in part as follo%rs:
                  %ubse&lon (2). S&&y ~Pro~l~~oas.
             The rate of the salary paid an employee
             of any educational lnstitnt$~hqmed ..
             herein for services durQg ti;.
                                          stammersas-    :
             slon shall not exceed the salary rate,  :~
             paid the employee for the came os?alml-
             lar aervlcesg in that ~ns~ltutlon during ,,
             the preceding longseesion..            ,..
                  "Full-timeemployeee.;on.tvelve (12)
             montha basis may recelve'not iwre thaa
             Five Hundred Dollare ($500) for aorreep6nL,~
             denoe cburse &l/or extension center teach-
             &&and    m&y ziot'bepaid addltlonel mone3
             for aumer school teaching &ml full-tire
             employees on a.nlne (9) ,mo&he bash IPS~be
             w%d *or oorreanondenoeand/or extenslti ':



             Dollars -($500) per annum for oorrespondenw.
             ootuwe te&hln&-duriiigthe ilscS1 year and/or
                ewlon oenter vork,durlng the reg
                 months eesslon."'(Eiephasla ours.
                                                              .v

               w                           w                       . .




 Hon. William L. Kerr, page 3   (V-509)


           For many years prior to the 1948-49 blenn&irn,
 the Leglalature.haaltedzed in particular the apeclflc
 salaries to be paid to each and Avery professor bnd ln-
 atructor on full time employment for the nine months
 long term; and to each and eiery admlnlatratlve,&al-



 for long term purpoaea, the Legislature heiaheretofore,
 as it now doe@ in the 1947 Act, provided an additional
 lump sum appropriationto care for the professora, ln-
 atructora and other persons employed to teach.or to per-
 form other services during the summersession, and who
 were not employed on a twelve ironthsservice baa&k. See
 H. B. 173~ Item 155, pi 740 dedgnat@ "Summer Sssa+bn,
 Resident teaching and admlnlstratlon ; Item.243, [‘*763;
 Item 86,~~. 766; Item 288, p* 776; ~Item132, g0 7 1,
 Item 2X3& p. 786; Item 94, p. 790 designated SUmer-
                  4, pe 792; Item 74 p. 795; Itep PO,
                    and Item 77, pe 600.        ":
           ThCthlrd paragraph.of Subsection~(2)in-the
 General Provlalons of H, ~B. 173, Acts 1945, which pM-
 vision appears aubatantlallyreenacted in Stiae$tloti  ~(2)
 In B. B. 246, Acts 1247, above quoted, anthorl,sda-the
 use of the lump aum Summer ~School"approprlkitlo~k  far
 salary payments to full time employees otia nine months
 basis and to other peraoxianot employed on a twelve
 iaonthsbasis for teaching Summer So&o1 or for other
 services performed during the remslnlng three months of
 the fiscal year, the sumpr months or abort session.
            The 50th Leglslatnce in Hi ?a 246 has depart-
  ed from the practice of ltemlelng salaryispproprl~atidns
  for the long beaalon ~of the State Colleges. In its bien-
  nial approprlbtltinfor the flacal year's1947-48,and 1948-
  49 it has made;'first, a lump sum apptioprlation ltemlzed
  as "1. Salaries* in the w     College approptilatlonsand
  in addition thereto~a lump sti~appropriatlon'ltemized  aa
  "2. Summer School'. The Leglslattu-e  having continued to
  approprlate~alump sum under item~deslgnated"2. Sum-
  mer School", we believe It was its Intention when it apr
  proprlated a lump sum under item designated "1. Salaries"
,.that this latter appropriationwas to cover all the Sal-.
  arles for the long session and twelve montha employees
  which heretofore we'reprovided for by the l$emleed aal-
  ary method.
     ..
_.                    L                           w
          Hon. William L. Kerr, Page 4   (V-509) .


                    The item designated as "1. Salaries" in the
          Sul Ross appropxletlonconstitutinga specific approprl-
          atlon to be used for the payment of salaries to persona
          employed for the long.sesslohof the College and others
          employed on a twelve months basis, It may be used only
          for the a&eclflc purposes $ppro$rlated. 'EheIt&u de*&-
          nated as 2. Summer School constitutinga apeclflc,ap-
          proprlatlonto be used for salary payments to full time
          employees on a nine months basis or other persons not
          employed on a twelve months basis for teaching Summer
          School or for other services,performed during the re-
          maining three months of the fiscal year, the summer
          months, It follows that the same or any portion there-
          of may not be tranafePredtherefrom to be expended for
          long session salary payments. It is elementary, of
          course, that,an appropriationmay be used only for the
          purpose eIpreaaed therein or necessarily lmplled there-
          from.
                    We have consideredalso the thlra paragraph
          in Subsection (2) of the General Provisions tif,H.~B.
          246, 50th Legislature,and advise that such provision
          does not authorlie the proposed trtuxafer of funds from
          the Summer SchOol appropriationtd the long teriq apjws-
          prlatlon, the aame purporting to authorlae tr*ferti   of
          only those Items or parts of items wlth+n the totals of
          e&oh of the speolfla approprlatl~~.            1

                                 SIRmARY
                                                    '   :
                    The Board of Regents of the State
               Teachers Colleges is not iuthorlaed lib
               tranafbr ar use funds Xpptioprlatedfor
               Sul Ross State TeaohertiCdl16 e~under
               item dealgnateil"2. 3-r    -30
                                            % 001"
                                               "   in
               H. B. 246, Aota 1947;'for the paymeiitof
               tialiarlea
                        of long session employees who
               abe provide9 for in ap#$oprliktion lteti
               designated 1. Salrrles in aald Bill.
                                                Yours very truly,
          APPROVED:                        ATTORREfGEBEIuLI,OFTEIAS


          ?iir&
          FI   T A33ISTAKC
          AT&RREXfflWER&
          0Ro:vb:mv
                                           Bs
                                                Cheater E. Olllaon
                                                Assistant